UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-3645 MRW Date June 17,2019

 

Title Yang Ming Marine Transport Corp. v. UC Bridge

 

Present: The Honorable Michael R. Wilner

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER RE: DISMISSAL

Plaintiff filed a notice to dismiss this case with prejudice. (Docket # 14.) This action is
dismissed with prejudice.

CV-90 (10/08) CIVIL MINUTES - GENERAL

Page 1 of 1
